Citation Nr: 0810498	
Decision Date: 03/28/08    Archive Date: 04/09/08

DOCKET NO.  05-07 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a left great toe 
disability.

2.  Entitlement to service connection for a left leg 
disability.

3.  Entitlement to service connection for a left foot 
disability, claimed as a left ankle disability.

4.  Entitlement to service connection for a disability of the 
pelvis.

5.  Entitlement to service connection for a low back 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1945 to 
December 1946.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (RO).  

The Board remanded the case to the RO for further development 
in October 2006.  Development has been completed and the case 
is once again before the Board for review.


FINDINGS OF FACT

1.  The veteran does not have a left great toe disability 
etiologically related to active service.  

2.  The veteran does not have a left leg disability including 
a left foot disorder, etiologically related to active 
service.  

3.  The veteran is shown by competent medical evidence to 
have arthritis in the left ankle etiologically related to 
service.

4.  The veteran does not have a disability of the pelvis 
etiologically related to active service.  

5.  The veteran does not have a low back disability 
etiologically related to active service.  


CONCLUSIONS OF LAW

1.  A left great toe was not incurred in or aggravated by 
active service, nor may arthritis be presumed to have been so 
incurred or aggravated. 38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2007).

2.  A left leg disability, including a left foot disorder, 
was not incurred in or aggravated by active service, nor may 
arthritis be presumed to have been so incurred or aggravated. 
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

3.  Arthritis of the left ankle was incurred in service.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

4.  A disability of the pelvis was not incurred in or 
aggravated by active service, nor may arthritis be presumed 
to have been so incurred or aggravated. 38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2007).

5.  A low back disability was not incurred in or aggravated 
by active service, nor may arthritis be presumed to have been 
so incurred or aggravated. 38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA has met all statutory and regulatory 
VCAA notice and duty to assist requirements.  See 38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159 (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Pursuant to an October 2006 Board remand, the RO issued 
corrective VCAA notice in October 2006.  VA informed the 
veteran of the evidence necessary to substantiate his claims, 
evidence VA would reasonably seek to obtain, and information 
and evidence for which the veteran was responsible.  VA also 
asked the veteran to provide any evidence that pertains to 
his claim.  The veteran's claim was subsequently 
readjudicated in a January 2008 supplemental statement of the 
case.   See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

The VCAA notice requirements apply to all five elements of a 
service connection claim, including the degree of disability 
and the effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, 
VA did not provide the veteran with VCAA notice of the type 
of specific evidence necessary to establish a disability 
rating or effective date prior to the initial rating 
decision.  However, as the Board concludes below that the 
preponderance of the evidence is against the veteran's claims 
for service connection for left great toe, left leg, pelvis, 
and low back disabilities, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

With respect to the veteran's claim for service connection 
for a left ankle disability, in light of the Board's 
favorable decision, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a decision in the 
present appeal despite any inadequate notice in this regard.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  There is no 
indication that any notice deficiency reasonably affects the 
outcome of this case.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, No. 05-7157 (Fed. 
Cir. Apr. 5, 2006).  The RO shall address any notice defect 
regarding disability ratings and effective dates when 
effectuating the award.    

VA treatment and private records, VA examinations, and 
various lay statements have been associated with the claims 
file.  The veteran's service medical records were destroyed 
in a 1973 fire at the National Personnel Records Center 
(NPRC) and could not be reconstructed.  Pursuant to an 
October 2006 Board remand, the RO made additional attempts to 
obtain service medical records to no avail.  The RO was able 
to obtain morning reports dated in May 1946, which indicate 
that the veteran was treated at a hospital while serving in 
Korea.  VA has provided the veteran with every opportunity to 
submit evidence and arguments in support of his claim, and to 
respond to VA notices.  The veteran and his representative 
have not made the Board aware of any additional evidence that 
needs to be obtained prior to appellate review.  The record 
is complete and the case is ready for review.

B.  Law and Analysis

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein. 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2007).  Service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (2007).  
In addition, certain chronic diseases, including arthritis, 
may be presumed to have been incurred or aggravated during 
service if they become disabling to a compensable degree 
within one year of separation from active duty. 38 U.S.C.A. 
§§ 1101, 1112 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.307, 
3.309 (2007).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury. Hickson v. West, 12 Vet. App. 247, 253 (1999).

As previously noted, service medical records are not 
available for review.  The veteran contends that he has 
current left great toe, left leg, left foot/ankle, pelvis, 
and low back disabilities related to an in-service motor 
vehicle accident.  Morning reports, dated in May 1946, 
indicate that the veteran was treated at a hospital while 
serving in Korea, but do not show the disorders for which the 
veteran was treated.

In various lay statements, the veteran has described an 
injury which occurred in April 1946 or May 1946 while he was 
stationed in Mason, Korea.  The veteran stated that he was 
doing an inspection/maintenance on a truck when a Japanese 
soldier ran into his truck, pinning him between the platform 
and the truck he was inspecting.  The veteran reported being 
treated at a hospital in Pusan, Korea before being 
transferred to the 29th General Hospital in Seoul, Korea.  
The veteran reported having x-rays and a cast on his left 
ankle.  In subsequent lay statements the veteran further 
stated that he injured his lower back, broke his left ankle 
and big toe, and injured his leg during the described 
incident.  The veteran also submitted various buddy 
statements in support of his claim, indicating generally that 
the veteran returned from service with a limp, and that he 
reported having an in-service injury.  

The earliest post-service medical records are dated in the 
1990s, many years after the veteran's separation from 
service.  VA and private treatment records show that the 
veteran has consistently reported having had a left ankle 
fracture and a back injury which occurred in Korea in 1946 to 
which he relates his current disabilities.  (See NW Medical 
Center Progress Notes, August 1995; Private Treatment Reports 
from Dr. G.H.L, January 2003; Treatment Report from Ungerank 
Chiropractic Center, May 2003; Progress Notes from Ripley 
Memorial Hospital, September 2003; VA Treatment Records, 
January 2004 to February 2004.)

NW Medical Center progress notes reflect an October 1998 
diagnosis of gouty arthritis.  A January 2003 letter from Dr. 
G.H.L. shows that the veteran developed gout in the left 
great toe in 1965 and again in 1981.  Dr. G.H.L. reported in 
a September 2003 letter that the veteran was treated in the 
1980s for soreness and swelling of the left ankle and great 
toe.  He stated that the veteran related these injuries to a 
truck accident which occurred in 1946.  A September 2003 
progress note from Ripley Memorial Hospital reflects a 
diagnosis of osteo- and traumatic arthritis.  June 2000 and 
May 2003 treatment reports from Ungerank Chiropractic Center 
shows that the veteran injured his low back when he fell off 
a step ladder in April 2000.

VA treatment records dated from February 2003 to February 
2004 reflect a current diagnosis of degenerative joint 
disease.  The veteran had a history of gout.  He complained 
of left ankle, left knee, and low back pain.  January 2004 x-
rays of the lumbar spine reflect degenerative arthritis.  VA 
treatment records dated in December 2003 and August 2004 show 
that the veteran had progressive muscle weakness of the legs 
for about 10 years.  He had a history of low back pain with 
left sided radicular symptoms.  Nerve conduction studies and 
EMG studies completed in March 2005 revealed generalized 
sensorimotor polyneuropathy, right peroneal nerve entrapment, 
and mild myopathy.  

The veteran was afforded three VA examinations in November 
2007 to evaluate his claimed left foot, left leg, left ankle, 
pelvis, and back disabilities.  All three VA examinations 
were completed by the same examiner.  The veteran's claims 
file was reviewed.  The examiner noted during the veteran's 
foot examination, that the veteran had some peripheral 
neuropathy and polyneuropathy noted in the claims file.  The 
examiner stated that the cause may be related to the use of 
gout medication.  The veteran complained of problems to the 
left foot, stating that he developed gout in the 1980s.  The 
examiner noted that there were no records of actual 
treatment, determination, or any information in the claims 
file concerning a motor vehicle accident, except for lay 
statements.  The examiner stated that gout was normally 
caused by an abnormal accumulation of uric acid, causing uric 
acid crystals in the joint.  He noted that this would have 
been 30 to 40 years after the veteran's in-service accident.  
X-rays of the foot showed degenerative joint disease.  The 
examiner noted that very little information was contained in 
the claims file concerning the actual accident, and very 
little information was contained in the claims file 
concerning any type of continual treatment from active duty 
in the 1940s to present.  The examiner concluded that there 
was no indication that general arthritis of the foot was not 
associated age as opposed to the veteran's injury.  

The veteran was interviewed in conjunction with the 
examination of the left hip, pelvis, left knee, and left 
ankle.  The examiner noted that the veteran's historical 
memory was not good.  The examiner stated that it appeared, 
according to the veteran's statement, that the only thing he 
was really treated for was his ankle.  X-rays of the left hip 
and pelvis, left knee, and left ankle reflect 
arthritis/degenerative joint disease.  No other abnormality 
of the ankle was noted.  The examiner noted that a lay 
statement of record indicated that the veteran had a fracture 
of the ankle.  The examiner stated that he was unable to 
correlate any information that would cause development of 
generalized arthritis to the whole left side, including the 
knee, ankle, and pelvis.  According to a lay statement, the 
veteran had a fractured left ankle which was a direct trauma 
with documentation, which the examiner stated would add to 
the development of arthritis.  The examiner stated that he 
could not correlate the veteran's knee and pelvis as 
secondary to the in-service injury.  He stated that they were 
more likely secondary to occupation and the aging process.  
He stated, with respect to the veteran's reported fracture to 
the ankle, that fractures were well documented as a 
contributing factor for arthritis.  The examiner stated 
therefore, that this would be at least as likely as not a 
cause also for development of arthritis in the ankle.

An examination of the back was completed.  The veteran was 
diagnosed with degenerative joint disease with sciatica.  The 
only abnormality found on x-ray was degenerative joint 
disease.  The examiner noted that the veteran was greater 80 
years old and reported working as a laborer for 50 years.  
Very little information was contained in the claims file from 
the immediate discharge.  The examiner opined, therefore, 
that it was less likely that the development of arthritis and 
problems of the back were associated with active duty.  He 
stated that they were more likely secondary to occupation and 
normal living. 

The November 2007 VA examination shows that the veteran has a 
current diagnosis of degenerative joint disease in the left 
foot, left hip and pelvis, left knee, left ankle, and lumbar 
spine.   According to CAVC, "the probative value of medical 
opinion evidence is based on the medical expert's personal 
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical conclusion the 
physician reaches."  Guerrieri v. Brown, 4 Vet. App. 467, 
470 (1993).  The credibility and weight to be attached to 
these opinions is within the province of the Board. Id.  In 
this case, the Board finds that the November 2007 VA's 
examiner, who examined and interviewed the veteran and 
reviewed his veteran's records is competent in analyzing the 
etiology of his current disabilities.  See Owens v. Brown, 7 
Vet. App. 429, 433 (1995).  The November 2007 VA examiner has 
specifically indicated that the veteran's development of 
degenerative joint disease is likely secondary to occupation 
and the aging process.  The examiner specifically denied a 
correlation between degenerative joint disease in the left 
foot, left hip, left knee, and back and the veteran's 
reported inservice injury.  

The Board has considered the veteran's statements and other 
lay statements submitted in support of his claims.  The Board 
finds that the veteran is competent to report the occurrence 
of an in-service injury requiring a cast on the left ankle.  
The veteran has also submitted buddy statements to attest to 
the occurrence of such an injury.  Although it is unclear 
what the veteran's diagnosis or treatment entailed at the 
time of service, morning reports verify an in-service 
hospitalization.  The morning reports lend credibility to the 
veteran's reported treatment for an injury in-service.  The 
veteran, however, is not shown to have developed arthritis in 
the foot, knee, pelvis, or lumbar spine until many years 
after his separation from service.  The earliest indication 
of a diagnosis of arthritis as shown by the medical record 
was an October 1998 diagnosis of gouty arthritis and 2003 
diagnoses of degenerative joint disease.  Finally, the 
November 2007 VA examiner found no correlation between the 
veteran's current degenerative joint disease in the left 
foot, left knee, pelvis, and back and service.  Therefore, 
the Board finds that service connection is not warranted for 
(1) a left great toe disability, (2) a left leg disability, 
(3) a disability of the pelvis, and (4) a low back 
disability.

The November 2007 VA examination stated that a fracture to 
the left ankle would be at least as likely as not a cause 
also for development of arthritis in the ankle.  The VA 
examiner, based on a review of the record and based on an 
interview with the veteran found that the veteran apparently 
was treated for a fracture of the ankle in-service.  As 
previously noted, the Board finds that the VA examiner's 
opinion is probative in this case.  Although a left ankle 
fracture has not been verified by service medical records, 
the Board finds that the veteran is credible in reporting 
that he had an injury of the left ankle in service, and was 
treated with a cast on the left ankle and leg.  The examiner 
found, based on the reported in-service left ankle fracture, 
that the veteran's arthritis in the left ankle was at least 
as likely as not related to service.  Resolving the benefit 
of the doubt in favor of the veteran, the Board finds service 
connection is warranted for left ankle arthritis.  See 38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 4.3, 4.7 (2004).   

C.  Conclusion

Medical evidence of record shows that the veteran has 
degenerative joint disease of the left foot, left knee, 
pelvis, and back.  However, these disabilities are not shown 
to have been incurred or aggravated in service, arthritis did 
not manifest within a year following the veteran's separation 
from service, and no nexus has been established between any 
such disability and the military service.  Therefore, the 
Board concludes the preponderance of the evidence is against 
finding that the veteran has a left great toe disability, a 
left leg (including the left foot) disability, a disability 
of the pelvis, and a low back disability etiologically 
related to active service.  In making this determination, the 
Board has considered the provisions of 38 U.S.C.A. § 5107(b) 
regarding benefit of the doubt, but there is not such a state 
of equipoise of positive and negative evidence to otherwise 
grant the veteran's claim.

Medical evidence of record shows that it is at least as 
likely as not that the veteran's left ankle arthritis is 
related to a reported in-service left ankle injury.  The 
veteran has described treatment for a left ankle injury in 
service, and there is some verification of a hospitalization 
supporting the veteran's claim.  Therefore, the Board 
concludes that the evidence supports a finding that the 
veteran has left ankle arthritis etiologically related to 
active service.  
ORDER

Service connection for a left great toe disability is denied.

Service connection for a left leg (including the left foot) 
disability is denied.

Service connection for arthritis of the left ankle is 
granted.

Service connection for a disability of the pelvis is denied.

Service connection for a low back disability is denied.



____________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


